Citation Nr: 0638504	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to the benefits 
sought.  An RO hearing was held in March 1999.

These issues were remanded for further development in 
November 2004.  That development having been completed, these 
claims now return before the Board.

The Board also notes that, in March 2006, the veteran was 
awarded service connection for PTSD.  Therefore, this issue 
is no longer before the Board.


FINDINGS OF FACT

1.  In a decision dated July 1994, the RO denied the 
veteran's claim for a skin disability.  The appellant did not 
appeal this determination.

2.  The evidence added to the record since the July 1994 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's skin 
disability claim.

3.  The veteran is already in receipt of a 100 percent 
schedular rating for his service connected PTSD.


CONCLUSIONS OF LAW

1.  The July 1994 decision of the RO, which denied service 
connection for a skin disability, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The evidence received since the July 1994 RO decision, 
which denied service connection for a skin disability, is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 

3.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of a service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2005.  The RO 
specifically informed the veteran of the evidence required to 
reopen and substantiate his claim, the evidence necessary to 
substantiate elements required to establish service 
connection that were found insufficient in the previous 
denial, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records and VA outpatient 
treatment records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure.

The veteran's claim of entitlement to service connection for 
a skin disability was initially denied in an April 1985 
rating action.  At that time, the veteran's claim was denied 
because, although the veteran was shown to have a rash 
between his legs several times in service, that condition 
resolved and was not shown on his separation examination of 
May 1972; and also because, while the veteran had several 
skin disabilities at the time of the April 1985 rating 
action, to include acneform eruptions, folliculitis, and 
tinea pedis, no evidence had been presented showing that the 
veteran had any skin disabilities until nearly ten years 
after the veteran's separation from service, and no evidence 
had been presented linking the veteran's then current skin 
disabilities to service.  In July 1994, the RO again denied 
the veteran's claim of service connection for a skin 
disability, to include as secondary to herbicide exposure.  
The veteran's claim was denied at that time due to the same 
reasons listed in the previous decision, and also because, 
although the veteran served in Vietnam, he did not have a 
skin disability which can be presumed to be related to 
herbicide exposure, such that service connection on a 
presumptive basis could be granted.  After appropriate 
notice, the veteran did not file a timely appeal of this last 
decision, and it therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

Since this rating decision is final, the veteran's current 
claim of service connection for a skin disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Taking into account all relevant evidence, the Board finds 
that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a skin disability.  In this regard, the Board 
notes again that the veteran's claim was previously denied, 
not because there was no evidence that the veteran had a skin 
disability, but because there was no evidence that the 
veteran had a presumptive skin disability, such that service 
connection could be granted as due to herbicide exposure, and 
because there was no evidence presented linking any of the 
veteran's current skin disabilities to service.  The evidence 
submitted since the last denial of the veteran's claim 
continues to show that the veteran has several skin 
conditions, including tinea pedis, dermatitis, folliculitis, 
and herpetic skin rashes.  However, no evidence has been 
presented to link any of the veteran's current skin 
disabilities to service, and no evidence has been presented 
indicating that the veteran has a presumptive condition, such 
as chloracne, such that service connection could be presumed 
as due to herbicide exposure.  While some of this evidence is 
new, it is not material as to the essential elements of a 
service connection claim, for which the veteran was 
previously denied.  As no evidence has been presented to 
indicate that the veteran's current disabilities were 
incurred in or aggravated by service, and as no evidence has 
been presented indicating that the veteran has a skin 
disability which may be presumed service connected due to his 
herbicide exposure, the Board finds that new and material 
evidence has not been submitted sufficient to reopen this 
claim, and the veteran's application to reopen his claim of 
entitlement to service connection for a skin disability is 
denied.


TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).  During the course of 
this appeal however, the veteran was granted service 
connection for PTSD at a 100 percent schedular evaluation.  
Accordingly, there is no legal basis to award a TDIU.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).  Thus, as there is no entitlement 
under the law to the benefit sought, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

New and material evidence not having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for a skin disability is denied.

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


